J-S78034-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                     Appellee               :
                                            :
             v.                             :
                                            :
HARRY BECKETT,                              :
                                            :
                     Appellant              :            No. 521 MDA 2014

             Appeal from the Order entered on February 11, 2014
              in the Court of Common Pleas of Dauphin County,
                Criminal Division, No. CP-22-CR-0003393-1991

BEFORE: GANTMAN, P.J., JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                         FILED JANUARY 13, 2015

      Harry Beckett (“Beckett”), pro se, appeals from the Order dismissing

his pro se “Motion Letter” (hereinafter referred to as “Motion for relief”).1

We affirm.

      In November 1992, a jury found Beckett guilty of first-degree murder

and criminal conspiracy, after which the trial court sentenced him to life in

prison.   This Court affirmed the judgment of sentence, after which the

Supreme      Court   of   Pennsylvania   denied   allowance   of   appeal.   See

Commonwealth v. Beckett, 654 A.2d 597 (Pa. Super. 1994) (unpublished

memorandum), appeal denied, 655 A.2d 982 (Pa. 1995).


1
  As the Court of Common Pleas explains in its Statement in Lieu of Rule
1925(a) Opinion (hereinafter “Statement in Lieu of Opinion”), “although
[Beckett’s Motion for relief is] captioned as a Motion and request[s] relief, [it
is] composed [of two] letters[, which] primarily ask [the] Judge to seek
information from [Beckett’s] own physician.” Statement in Lieu of Opinion,
5/12/14, at 1.
J-S78034-14

        In the following years, Beckett filed three separate Petitions for

collateral relief under the Post Conviction Relief Act (“PCRA”),2 all of which

were     dismissed,   and   this   Court   affirmed   each   dismissal.    See

Commonwealth v. Beckett, 60 A.3d 585 (Pa. Super. 2012) (unpublished

memorandum), appeal denied, 67 A.3d 693 (Pa. 2013); Commonwealth

v. Beckett, 6 A.3d 548 (Pa. Super. 2010) (unpublished memorandum),

appeal denied, 17 A.3d 920 (Pa. 2011); Commonwealth v. Beckett, 806
A.2d 456 (Pa. Super. 2002) (unpublished memorandum), appeal denied,

820 A.2d 702 (Pa. 2003).3

        In January 2014, Beckett filed the Motion for relief, in the form of two

separate letters sent directly to the PCRA court judge. By an Order entered

on February 11, 2014, the PCRA court dismissed the Motion for relief, ruling

that it did not set forth any grounds upon which the PCRA court could

provide relief.

        Beckett timely filed a pro se Notice of Appeal. In response, the PCRA

court issued its Statement in Lieu of Opinion, opining that the court properly

dismissed the Motion for relief because “[Beckett] has exhausted all of his

post-trial remedies[,] and the [Motion for relief does] not allege [] any of the

exceptions [to the PCRA’s jurisdictional time bar] for granting consideration


2
    See 42 Pa.C.S.A. §§ 9541-9546.
3
  This Court, in its Memorandum filed on August 29, 2012, thoroughly set
forth the procedural history, including Beckett’s habeas corpus action filed in
federal court. See Beckett, 60 A.3d 585 (unpublished memorandum at 1-
4).

                                   -2-
J-S78034-14

under the P[CRA.]” Statement in Lieu of Opinion, 5/12/14, at 1; see also

42 Pa.C.S.A. § 9545(b)(1)(i-iii) (setting forth the PCRA’s three exceptions).

        On appeal, Beckett presents the following issues for our review, which

we have modified slightly for clarity:

         1. [Whether this case must be] remand[ed] to [the]
            Honorable [] William T. Tully, to author a PCRA Opinion
            on both [Beckett’s] timely filed [] PCRA [Petition,] and
            [Pa.R.Crim.P.] 907 Objection[]s, that [were] not
            considered[,4 and whether this amounts to] an abuse of
            discretion …[?]

         2. [Whether a] remand [] allows [the] PCRA court to
            exercise invested 28 U.S.C. § 2254(b)[5] “double
            differential review”[] by converting [the] present PCRA
            [Petition,] and [Pa.R.Crim.P.] 907 Objection[]s[,] into a
            state habeas corpus [action] to address a freestanding
            claim of “actual innocence[,]” relief not available within
            the framework of the PCRA …[?]




4
 As we discuss below, the alleged PCRA Petition to which Beckett refers is
not contained in the certified record.
5
    Section 2254(b) provides, in relevant part, as follows:

      (b)(1) An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall not
      be granted unless it appears that—

         (A) the applicant has exhausted the remedies available in the
         courts of the State; or

         (B) (i) there is an absence of available State corrective
         process; or (ii) circumstances exist that render such process
         ineffective to protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

                                    -3-
J-S78034-14

Brief for Appellant at 5 (capitalization, emphasis, footnotes, and some

quotation marks omitted; footnotes added).6

     Preliminarily, we observe that Beckett’s Motion for relief is properly

treated as a Petition filed pursuant to the PCRA.7 See Commonwealth v.

Taylor, 65 A.3d 462, 465-66 (Pa. Super. 2013) (stating that any petition

filed after an appellant’s judgment of sentence becomes final should be

treated as a PCRA petition).    Therefore, we consider Beckett’s claims on

appeal under the rubric of the PCRA.

     The PCRA provides that “[a]ny [PCRA] petition …, including a second

or subsequent petition, shall be filed within one year of the date the

judgment becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1). Beckett’s judgment

of sentence became final in May 1995. Beckett did not file the instant PCRA

Petition/Motion for relief until January 2014, and, therefore, it is facially

untimely.

     Accordingly, Beckett’s PCRA Petition/Motion for relief is time-barred

unless he has pled and proven one of the three exceptions to the PCRA’s

time limitation set forth in section 9545(b)(1)(i-iii).    These exceptions

provide that a PCRA petition may be filed within sixty days from the date the




6
  Beckett’s Argument section is largely in narrative form, and like his
Statement of Questions Presented, difficult to understand. See Brief for
Appellant at 6-23.
7
 Accordingly, we will hereinafter refer to the Motion for relief as the “PCRA
Petition/Motion for relief.”

                                 -4-
J-S78034-14

claim could have been presented, when the petition alleges, and the

petitioner proves, the following:

      (i)   the failure to raise the claim previously was the result of
            interference by government officials with the presentation of
            the claim in violation of the Constitution or law of this
            Commonwealth or the Constitution of the United States;

      (ii) the facts upon which the claim is predicated were unknown
           to the petitioner and could not have been ascertained by the
           exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States or the
            Supreme Court of Pennsylvania after the time period
            provided in this section has been held by the court to apply
            retroactively.

Id.; see also id. § 9545(b)(2).

      In the PCRA Petition/Motion for relief, Beckett does not allege that the

delay in filing his Petition was due to interference by government officials; or

that the facts underlying his Petition were unknown to him and could not

have been ascertained by the exercise of due diligence; or that the right he

has asserted is a retroactive constitutional right. See Commonwealth v.

Crews, 863 A.2d 498, 501 (Pa. 2004) (stating that “it is the petitioner’s

burden to plead in the petition and prove that one of the exceptions applies.”

(citation omitted, emphasis in original)).        Therefore, Beckett’s PCRA

Petition/Motion for relief is time-barred, and neither this Court nor the PCRA

court has jurisdiction to address Beckett’s claims. See Commonwealth v.

Chester, 895 A.2d 520, 522 (Pa. 2006) (stating that “[i]f a PCRA petition is

untimely, neither this Court nor the [PCRA] court has jurisdiction over the



                                    -5-
J-S78034-14

petition. Without jurisdiction, we simply do not have the legal authority to

address the substantive claims.” (citation omitted)).

      In so ruling, we observe that, in Beckett’s pro se Notice of Appeal, he

asserts that he filed the Motion for relief in connection with his alleged filing

of a fourth pro se PCRA Petition, which, Beckett asserts, “has been

misplaced by the [PCRA] court because [Beckett] has not received an order

denying the PCRA []Petition[.]” Notice of Appeal, 3/17/14, at 1 (emphasis

omitted). However, our review of the certified record, and the PCRA court’s

docket, reveals no such PCRA Petition; therefore, we may not consider the

alleged PCRA Petition.     See Commonwealth v. McCafferty, 758 A.2d
1155, 1159 (Pa. 2000) (observing that an appellate court may consider only

matters certified in the record on appeal).

      Based upon the foregoing, we conclude that the PCRA court properly

dismissed Beckett’s PCRA Petition/Motion for relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/13/2015




                                   -6-